Abatement Order filed November 30, 2021




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-20-00524-CV
                                ____________

          METROPOLITAN WATER COMPANY, LP, Appellant

                                      V.

 BLUE WATER SYSTEMS, LP AND BLUE WATER VISTA RIDGE, LLC,
                          Appellees


                   On Appeal from the 21st District Court
                         Burleson County, Texas
                       Trial Court Cause No. 37412

                          ABATEMENT ORDER

      Notice was filed on November 22, 2021, that appellant is in bankruptcy.
Tex. R. App. P. 8.1. According to the notice, on November 22, 2021, appellant
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Western District of Texas, Austin Division, under case number 21-
10903. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.